Citation Nr: 0522329	
Decision Date: 08/17/05    Archive Date: 08/25/05	

DOCKET NO.  99-13 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a chronic left foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970, a portion of which apparently represented 
service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

Based upon statements by the veteran's accredited 
representative, it would appear that the veteran currently 
seeks entitlement to a permanent and total disability rating 
for pension purposes.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification, and, if necessary, appropriate 
action.  


FINDINGS OF FACT

1.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the veteran's 
active military service.

2.  A chronic left foot disorder is not shown to have been 
present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.304(f) (2004).

2.  A chronic left foot disorder was not incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)(2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
what evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  Therefore, the AOJ could not have complied 
with the timing requirement, as the statute had not yet been 
enacted.  In Pelegrini, the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that, in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and the 
proper subsequent VA process.  See Pelegrini, supra.  

In the present case, in correspondence of July 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to advise VA of or submit any additional 
evidence which he wished to have considered.  

The veteran and his representative were also provided with a 
Statement of the Case, and various Supplemental Statements of 
the Case.  These documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims, and the 
requirement to submit evidence establishing a nexus between 
the veteran's claimed post-traumatic stress disorder and left 
foot disability and some incident or incidents of his period 
of active military service.  By way of these documents, the 
veteran and his representative were also specifically 
informed of the cumulative evidence previously provided to 
the VA, or obtained by the VA on the veteran's behalf.  In 
point of fact, all of the aforementioned correspondence 
informed the veteran of the evidence that he was responsible 
for providing, and what evidence the VA would obtain in order 
to substantiate his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the appellant in July 2004 was provided by the 
AOJ prior to the final transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and a Supplemental Statement of the 
Case was provided to the appellant.  In the case at hand, the 
claimant has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Accordingly, to decide the appeal 
would not be prejudicial to the claimant.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  The veteran was advised in 
the October 2004 supplemental statement of the case of 
evidence that was not obtainable.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as a boatswain's mate in the area 
of water transportation.  Apparently, a portion of the 
veteran's service took place on board the USS Hancock (CVA-
19) off the shores of the Republic of Vietnam.  Awards and 
commendations given the veteran include the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Armed Forces Expeditionary Medal 
(Korea).  

Service administrative records indicate that the veteran had 
qualifying service for the Republic of Vietnam Campaign Medal 
with Device for the periods from September 1 to September 24, 
1969; from October 3 to October 27, 1969; from November 24 to 
December 17, 1969; from January 18 to February 11, 1970; and 
from March 9 to March 26, 1970.  Additional administrative 
records are to the effect that, over the course of the 
veteran's service, he received numerous nonjudicial 
punishments for unauthorized absences from his appointed 
place of duty.  

A service clinical record dated in late July 1969 reveals 
that the veteran was seen at that time for a "foot check."  
Noted at the time was that the veteran had a sore scar on the 
sole of his foot which had been present since he was a child.  
Additionally noted was that the veteran would need an 
orthopedic shoe in the future.  Treatment was with 
medication.  

A service clinical record from the neuropsychiatric clinic of 
the naval dispensary in San Francisco, California dated in 
December 1970 reveals that the veteran was referred to that 
facility by the discipline department for evaluation.  Mental 
status examination revealed no functional organic or thought 
process disorder, and no suicidal or homicidal ideation.  
Noted at the time of evaluation was that the veteran was one 
of 16 children from an intact family.  According to the 
veteran, there were "numerous financial and emotional 
problems" in the home.  When questioned, the veteran stated 
that he had quit high school in the 11th grade at the age of 
18.  Reportedly, his GCT score of 33 indicated an at best 
borderline mentally deficient level of verbal intellectual 
aptitude.  The veteran was described as grossly insecure and 
emotionally dependent.  The clinical impression was of an 
inadequate personality with gross emotional immaturity 
considered to have existed prior to the veteran's entry into 
service.  Recommended at the time was that the veteran be 
administratively separated, in that he could become easily 
excitable and undependable under minor stress, thereby 
jeopardizing the safety of himself and others.  Reportedly, 
the veteran's behavior pattern could not be expected to 
improve, with the result that he would continue to be a 
source of disciplinary problems for his command if retained.  

A service separation examination of December 1970 was 
negative for evidence of foot or psychiatric problems.  At 
the time of service separation, no pertinent diagnoses were 
noted.  

In correspondence of September 1991, it was noted that the 
veteran was under the care of the College Hill Medical 
Center, where he had been admitted on the 3rd of September, 
and would remain in treatment until the 24th of September.

Health Unit Case Records from the United States Postal 
Service covering the period from October 1991 to October 1992 
show treatment during that time for substance abuse, as well 
as for other unrelated medical problems.

In correspondence of August 1992, it was noted that the 
veteran had been admitted to Greenwood on August 20, 1992, 
with a tentative discharge date of September 19, 1992.  

In correspondence of September 1992, it was noted that the 
veteran had been admitted to Greenwood on August 20, 1992, 
and discharged on September 18, 1992.  Reportedly, the 
veteran had successfully completed his treatment program, and 
had a "good" prognosis.  

In correspondence of August 1998, the RO requested that the 
veteran provide them with detailed information regarding the 
inservice stressors allegedly responsible for his claimed 
post-traumatic stress disorder.  

In response to the aforementioned correspondence, the 
veteran, in a statement of August 1998, indicated that, in 
1969, he was stationed aboard the USS Hancock (CVA-19) off 
the coast of Vietnam, when an aircraft "crashed on board."  

On VA psychiatric examination in September 1998, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  When questioned, the veteran stated that he had 
served in the Navy in Vietnam from 1968 to 1970, and received 
a medical discharge "for sweats and nightmares," though that 
was not reflected in his claims file.  According to the 
veteran, he was on a Navy ship, where he underwent a number 
of disciplinary actions due to being caught with contraband 
marijuana and barbiturates.  

When questioned regarding his psychiatric hospitalizations, 
the veteran stated that, in 1982, he underwent his first 
hospitalization at Fort Hamilton in Brooklyn.  According to 
the examiner, there was one piece of information in the 
veteran's claims file where he the veteran had been given a 
diagnosis of "inadequate personality."  

According to the veteran, in 1982, he underwent 
detoxification for cocaine and heroin.  The veteran 
additionally underwent drug treatment in 1990 and in 1992.  
By the veteran's own report, he had not used drugs since 
1982.  However, the veteran acknowledged having received drug 
treatment in 1990 and 1992.  

When further questioned, the veteran indicated that the only 
outpatient psychiatric treatment he had received was over the 
course of the past year, where he had undergone therapy in a 
private center with his wife on a weekly basis.  Reportedly, 
the psychiatrist he had seen had prescribed medication for 
his depression.  

According to the veteran, he had undergone "different 
evaluations" for post-traumatic stress disorder.  Reportedly, 
the veteran was described in 1988 and 1989 as having had a 
nervous breakdown.  The veteran's main complaint was that of 
post-traumatic stress disorder.  The examiner noted that the 
veteran did not, however, see combat during Vietnam.  
According to the veteran, he was on a ship, where his 
experience consisted of having airplanes fly overhead and 
occasionally crash.  Other than that, the veteran saw no 
direct combat.  The veteran additionally stated that, while 
in the Navy, a heavy piece of equipment had fallen on his 
foot.

Noted at the time of examination was that the veteran had 
experienced no traumatic episodes outside of combat, or any 
other traumatic experience.  At the time of examination, the 
veteran reported nightmares and sweats, though he described 
them as nightmares regarding "dark holes and animals coming 
out of the holes."  In the opinion of the examiner, the 
veteran's nightmares did not seem to be remotely related to 
his experiences in the military.  

On mental status examination, the veteran was cooperative, 
and made direct eye contact.  His affect was euthymic, and 
his speech both logical and goal-directed.  The veteran's 
thought processes were goal-directed and his thought content 
showed no evidence of psychotic features.  Nor was there any 
evidence of auditory or visual hallucinations, or of 
delusions.  The veteran exhibited no ideas of reference, and 
no paranoid ideation.  Nor was there any evidence of suicidal 
or homicidal ideation.  The veteran was alert and well-
oriented, with an intact memory, and no evidence of 
ritualistic behavior or panic attacks.  The examiner noted 
that, in summary, the veteran described nightmares and 
sweats, about which he was very vague, and which did not 
appear to be related to combat experience.  In the opinion of 
the examiner, the veteran did not appear to have participated 
directly in the war.  Also noted were certain 
"inconsistencies" in the veteran's story which led the 
examiner to question the reality of his symptoms.  The 
pertinent diagnoses noted were polysubstance abuse, in 
remission; and rule out antisocial personality disorder.

On VA foot examination in September 1998, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  That review showed no evidence of injury to the 
veteran's left foot during service.  According to the 
veteran, he had suffered no problems with his feet prior to 
service.  Rather, the veteran had experienced direct trauma 
to his left foot in 1969, at which time he had been given 
"some local ointment."  The veteran's current complaints 
consisted of pain on the dorsum of the left foot which was 
present "all the time."  Also noted was that the veteran was 
unable to pivot his left foot or carry heavy loads. 

On physical examination, it was noted that the veteran had no 
need of crutches, braces, a cane, or corrective shoes.  The 
veteran's left foot was normal, with no evidence of any 
deformity.  Range of motion was full in the ankle, and in the 
subtalar and midfoot.  At the time of examination, there is 
no evidence of painful motion, edema, instability, weakness, 
or tenderness.  The veteran's gait was stable, with the 
exception of some antalgic trait on the left due to recent 
left knee pain.  No callosities were present, and there was 
no evidence of breakdown in the skin of the veteran's feet.  
Nor was there any evidence of unusual shoe wear.  No skin or 
vascular changes were present, and the veteran was able to 
rise on his toes and heels.  Radiographic studies of the 
veteran's left foot showed no evidence of any abnormality.  
The joint was within normal limits, with an untersed position 
of the epiplysis which was considered a normal variant.  The 
pertinent diagnosis was left foot trauma in 1959, by history, 
with no mention of such injury in the claims folder, and a 
normal foot examination.

Private medical records covering the period from January to 
July 1999 show treatment during that time for various medical 
problems.  In an entry of July 1999, the veteran gave a 
history of a depressed mood with anxiety and sleep 
disturbance.  Also noted was a prior history of substance 
abuse.  According to the veteran, he had experienced a 
traumatic childhood.  On mental status examination, the 
veteran's affect was appropriate though constricted.  His 
speech was spontaneous, and characterized by some diminished 
product.  No thought disorder was in evidence, and there was 
no evidence of any psychotic thought content.  At the time of 
examination, the veteran showed no evidence of suicidal or 
homicidal ideation.  Judgment was superficially intact, and 
the veteran displayed partial insight.  The pertinent 
diagnoses were chronic post-traumatic stress disorder; 
primary, early onset dysthymia; recurrent major depression, 
in partial remission; polysubstance dependence, in remission; 
and personality disorder.

In correspondence of July 1999, a private social worker wrote 
that he had treated the veteran during the period from 
January to July 1999, at which time the  main course of 
treatment consisted of assisting the veteran in maintaining 
homeostasis.  According to the veteran's social worker, many 
years earlier, immediately following his service in the U.S. 
military, he suffered the delayed onset of post-traumatic 
stress disorder.  Currently, he continued to experience 
residual symptoms of post-traumatic stress disorder, where he 
remained in the recovery stage, and at the maintenance level 
for alcoholism.  To this day, the veteran reportedly 
experienced stress characterized by flashbacks, irritability, 
angry outbursts, and distressful dreams.  

During the course of an RO hearing in August 1999, the 
veteran offered testimony regarding the nature and etiology 
of his claimed post-traumatic stress disorder and left foot 
disability.  When questioned whether, during his service in 
Vietnam, he had ever "retrieved bodies from the ocean," the 
veteran stated that he "never personally retrieved the 
bodies," but had "seen bodies."  See Transcript, p. 13.

VA records dated in August 1999 show treatment at that time 
for various psychiatric problems.  Noted at the time was that 
the veteran had received treatment for depression in a 
private clinic, and was currently receiving medication.  
Additionally noted was that the veteran had been hospitalized 
in the Navy in 1970 due to paranoid delusions and 
hallucinations, which made him feel as if people were "going 
to kill him."  According to the veteran, he received a 
medical discharge.  On mental status examination, the veteran 
was very tense, and reluctant to impart information.  What 
eventually became obvious were the paranoid delusions and 
hallucinations from which the veteran apparently still 
suffered.  The veteran distrusted people, and experienced 
difficulty with relationships.  The pertinent diagnosis was 
paranoid schizophrenia.

Private medical records from the Mental Health Unit of the 
[A.H.] Hospital dated in August 1999 show continued treatment 
for the veteran's various psychiatric problems.  

Received in March 2000 was correspondence from the [C.H.] 
Medical Center verifying that the veteran had been admitted 
to that facility on September 3, 1991 and discharged on 
October 1, 1991.  Reportedly, the veteran had completed the 
program in which he was enrolled, and had been medically 
cleared to return to work.

In correspondence of March 2001, the New York Harbor Health 
Care system of the VA indicated that they had no medical or 
treatment records for the veteran for the period from 1982 to 
May 2000.

Received in May 2005 was an undated and unsigned statement 
regarding the movements of the veteran's ship during the 
period from 1968 through 1970.  Reportedly, following 
operations off the West Coast of the United States, the 
veteran's ship returned to Vietnam early in 1967 where it 
resumed its missions against Communist positions.  After 
fighting most of the first half of 1967, the veteran's ship 
returned to Alameda on the 22nd of July, and promptly began 
preparations for return to battle.

Additionally noted was that aircraft from the Hancock, along 
with those from the USS Ranger and USS Oriskany, had joined 
other planes for air strikes against North Vietnamese missile 
and antiaircraft sites south of the 19th parallel in response 
to attacks on unarmed U.S. reconnaissance aircraft on the 
21st and 22nd of November 1970.

Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder, as well as for a chronic left foot 
disability.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor or stressors; and credible supporting evidence that 
a claimed inservice stressor actually occurred.  However, if 
the claimed stressor is not combat related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a post-traumatic stress disorder.  While in 
December 1970, during the veteran's period of active military 
service, he underwent evaluation following referral by the 
naval disciplinary department, an examination at that time 
showed evidence only of an inadequate personality disorder 
which was considered to have existed prior to the veteran's 
entry upon active service.  Significantly, a personality 
disorder is not a disability for which service connection 
might appropriately be granted under the applicable law and 
regulations.  See 38 C.F.R. § 3.303(c)(2004).  In point of 
fact, service connection for the veteran's inadequate 
personality disorder was previously denied at the time of an 
earlier rating decision in April 1982.

The Board acknowledges that, at the time of a VA psychiatric 
examination in September 1998, the examiner provided a 
statement which appears to state that the veteran "can meet 
criteria for post-traumatic stress disorder."  However, upon 
review of the context of that entire sentence, in conjunction 
with the entire examination, the Board finds that the 
examiner actually concluded that the veteran did not meet the 
criteria for post-traumatic stress disorder, but the word 
"not" was accidentally omitted from the sentence.  In point 
of fact, the entire sentence reads, "As the patient really 
has had no traumatic experiences outside of combat or any 
other quite traumatic experiences, he, in my view, can meet 
criteria for post-traumatic stress disorder."  A traumatic 
experience is a prerequisite to a diagnosis of post-traumatic 
stress disorder.  See American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV).  

As the examiner concluded that the veteran, in fact, had no 
traumatic experience, a statement that the veteran "can" 
meet the criteria is inconsistent not only with the rest of 
his examination, but also with the DSM-IV.  The examiner had 
previously indicated that the veteran did not serve in 
combat.  After that statement, the examiner noted that his 
nightmares are not even remotely related to the military, his 
descriptions were vague, and his stories were inconsistent.  
The examiner concluded that the veteran's condition did not 
appear to have started in the war.  Finally, the examiner 
failed to diagnose post-traumatic stress disorder, but 
rather, diagnosed polysubstance abuse in remission, and "rule 
out" antisocial personality disorder.  

Moreover, review of the record shows no evidence that the 
veteran, while in service off the coast of Vietnam, or, for 
that matter, at any time during his period of active service, 
engaged in combat with the enemy.  The veteran himself, when 
requested to provide specific information regarding his 
alleged inservice stressors, could only report an incident in 
1969 off the coast of Vietnam, where an aircraft allegedly 
"crashed on board."  That information, it should be noted, is 
not sufficiently specific to allow for verification.  In any 
event, as noted above, the examiner found that the veteran's 
reported nightmares and sweats seem to be unrelated to 
military service, and further, failed to diagnose post-
traumatic stress disorder.  

The Board concedes that, in correspondence of July 1999, the 
veteran's private social worker indicated that, many years 
earlier, following his service in the U.S. military, the 
veteran suffered the delayed onset of a post-traumatic stress 
disorder.  However, that statement appears to have been based 
solely on history provided by the veteran, with no reference 
whatsoever to the veteran's service record or claims folder.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  That 
social worker, it should be noted, did not see the veteran 
for treatment until 1999, almost 30 years following his 
discharge from service.

Based on the aforementioned, and, in particular, the lack of 
any verified inservice stressor, the Board is compelled to 
conclude that the veteran does not, in fact, suffer from a 
post-traumatic stress disorder of service origin.  
Accordingly, his claim must be denied.

Turning to the issue of service connection for a chronic left 
foot disability, the Board observes that, in July 1969, 
during the veteran's period of active military service, he 
was seen for a "foot check," at which time there was noted a 
sore scar on the sole of his foot which reportedly had been 
present since he was a child.  However, no such scar was 
noted on service separation in December 1970.  As of the time 
of a VA foot examination in September 1998, there was noted 
only a history of left foot trauma in 1959, with an entirely 
normal examination of the veteran's left foot.  

Based on such findings, and in the absence of any 
demonstrated evidence of chronic left foot pathology, as well 
as any medical evidence linking any claimed foot disorder to 
service, the veteran's claim for service connection for that 
disorder must be denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a chronic left foot disorder is 
denied.



____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


